USCA4 Appeal: 21-2071      Doc: 5         Filed: 01/24/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2071


        JUDSON WITHAM,

                             Plaintiff - Appellant,

                      v.

        UNITED     STATES     GOVERNMENT;     TERRENCE   W.   BOYLE;
        INTERNATIONAL PAPER AND POWER INC.; DEC NEW YORK STATE;
        STATE OF NEW YORK; ANDREW CUOMO, Governor; BASIL SEGGOS,
        Commissioner DEC; STATE OF NORTH CAROLINA; EMPLOYEES FOR NEW
        YORK STATE; 1 - 10 (BIVENS ACTION); WARREN COUNTY, NEW YORK;
        NYS DEC; THE LAKE GEORGE PARK COMMISSION; NEW YORK STATE
        CONSERVATION COM; STATE OF VERMONT,

                             Defendants - Appellees.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-cv-00385-M)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Judson Witham, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2071      Doc: 5         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Judson Witham appeals the district court’s order accepting the recommendation of

        the magistrate judge and dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B).

        On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

        34(b). Because Witham’s informal brief does not challenge the basis for the district court’s

        disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

        775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

        Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

        we affirm the district court’s judgment. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2